UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2011 Commission File No. 001-33037 SOUTHERN NATIONAL BANCORP OF VIRGINIA, INC. (Exact name of registrant as specified in its charter) Virginia 20-1417448 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6830 Old Dominion Drive McLean, Virginia 22101 (Address of principal executive offices) (zip code) (703) 893-7400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES x NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESo NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b–2 of the Exchange Act: Large accelerated fileroAccelerated filerxSmaller reporting company o Non-accelerated filero(Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x As of July 29, 2011, there were 11,590,212 shares of common stock outstanding. SOUTHERN NATIONAL BANCORP OF VIRGINIA, INC. FORM 10-Q June 30, 2011 INDEX PAGE PART 1 - FINANCIAL INFORMATION Item 1 - Financial Statements Consolidated Balance Sheets as of June 30, 2011 and December 31,2010 2 Consolidated Statements of Income and Comprehensive Incomefor the three and six months ended June 30, 2011 and 2010 3 Consolidated Statements of Changes in Stockholders’ Equity for the six months ended June 30, 2011 4 Consolidated Statements of Cash Flows for the six months ended June 30, 2011 and 2010 5 Notes to Consolidated Financial Statements 6- 22 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 23- 35 Item 3 – Quantitative and Qualitative Disclosures about Market Risk 36-38 Item 4 – Controls and Procedures 39 PART II - OTHER INFORMATION Item 1 – Legal Proceedings 39 Item 1A – Risk Factors 39 Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 3 – Defaults Upon Senior Securities 39 Item 4 – (Removed and Reserved) 39 Item 5 – Other Information 39 Item 6 - Exhibits 40 Signatures 41 Certifications 42-44 ITEM I - FINANCIAL INFORMATION PART I - FINANCIAL STATEMENTS SOUTHERN NATIONAL BANCORP OF VIRGINIA, INC. CONSOLIDATED BALANCE SHEETS (dollars in thousands, except per share amounts) (Unaudited) June 30, December 31, ASSETS Cash and cash equivalents: Cash and due from financial institutions $ $ Interest-bearing deposits in other financial institutions Total cash and cash equivalents Securities available for sale, at fair value Securities held to maturity, at amortized cost (fair value of $39,791 and $43,965, respectively) Covered loans Non-covered loans Total loans Less allowance for loan losses ) ) Net loans Stock in Federal Reserve Bank and Federal Home Loan Bank Bank premises and equipment, net Goodwill Core deposit intangibles, net FDIC indemnification asset Bank-owned life insurance Other real estate owned Deferred tax assets, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Noninterest-bearing demand deposits $ $ Interest-bearing deposits: NOW accounts Money market accounts Savings accounts Time deposits Total interest-bearing deposits Total deposits Securities sold under agreements to repurchase and other short-term borrowings Federal Home Loan Bank (FHLB) advances Other liabilities Total liabilities Commitments and contingencies (See Note 5) - - Stockholders’ equity: Preferred stock, $.01 par value.Authorized 5,000,000 shares; no shares issued and outstanding - - Common stock, $.01 par value.Authorized 45,000,000 shares; issued and outstanding, 11,590,212 shares at June 30, 2011 and December 31, 2010 Additional paid in capital Retained earnings Accumulated other comprehensive loss ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to consolidated financial statements. 2 SOUTHERN NATIONAL BANCORP OF VIRGINIA, INC. CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (dollars in thousands, except per share amounts) (Unaudited) For the Three Months Ended For the Six Months Ended June 30, June 30, Interest and dividend income: Interest and fees on loans $ Interest and dividends on taxable securities Interest and dividends on other earning assets 51 48 91 Total interest and dividend income Interest expense: Interest on deposits Interest on borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Account maintenance and deposit service fees Income from bank-owned life insurance Net gain (loss) on other real estate owned ) 19 ) 39 Total other-than-temporary impairment losses (OTTI) ) (4 ) ) ) Portion of OTTI recognized in other comprehensive income (before taxes) - Net credit related OTTI recognized in earnings ) (4 ) ) ) Other 44 89 Total noninterest income Noninterest expenses: Salaries and benefits Occupancy expenses Furniture and equipment expenses Amortization of core deposit intangible Virginia franchise tax expense FDIC assessment Data processing expense Telephone and communication expense Change in FDIC indemnification asset ) ) Other operating expenses Total noninterest expenses Income before income taxes Income tax expense Net income $ Other comprehensive income: Unrealized gain on available for sale securities $ Realized amount on securities sold, net - Non-credit component of other-than-temporary impairment on held-to-maturity securities 41 33 96 Accretion of amounts previously recorded upon transfer to held-to-maturity from available-for-sale (6 ) Net unrealized gain Tax effect 46 55 94 91 Other comprehensive income 90 Comprehensive income $ Earnings per share, basic and diluted $ See accompanying notes to consolidated financial statements. 3 SOUTHERN NATIONAL BANCORP OF VIRGINIA, INC. CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE SIX MONTHS ENDED JUNE 30, 2011 (dollars in thousands, except per share amounts) (Unaudited) Accumulated Additional Other Common Paid in Retained Comprehensive Comprehensive Stock Capital Earnings Loss Income Total Balance - January 1, 2011 $ ) $ Comprehensive income: Net income $ Change in unrealized gain on available for sale securities (net of tax, $67) Change in unrecognized loss on securities held to maturity for which a portion of OTTI has been recognized (net of tax, $27 and accretion, $17 and amounts recorded into other comprehensive income at transfer) 52 52 52 Total comprehensive income $ Stock-based compensation expense 73 73 Balance - June 30, 2011 $ ) $ See accompanying notes to consolidated financial statements. 4 SOUTHERN NATIONAL BANCORP OF VIRGINIA, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 (dollars in thousands) (Unaudited) Operating activities: Net income $ $ Adjustments to reconcile net incometo net cash and cash equivalents providedby operating activities: Depreciation Amortization of core deposit intangible Other amortization, net ) 88 (Increase) decrease in FDIC indemnification asset ) Provision for loan losses Earnings on bank-owned life insurance ) ) Stock based compensation expense 73 35 Impairment on securities 70 10 Net (gain) loss on other real estate owned ) Net increase in other assets ) ) Net increase (decrease) in other liabilities ) Net cash and cash equivalents provided by operating activities Investing activities: Proceeds from paydowns, maturities and calls of securities available for sale Proceeds from paydowns, maturities and calls of securities held to maturity Loan originations and payments, net ) ) Net (increase) decrease in stock in Federal Reserve Bank and Federal Home Loan Bank ) Payments received on FDIC indemnification asset - Proceeds from sale of other real estate owned Purchases of bank premises and equipment ) ) Net cash and cash equivalents used in investing activities ) ) Financing activities: Net increase (decrease) in deposits ) Proceeds from Federal Home Loan Bank advances Net decreasein securities sold under agreement to repurchase and other short-term borrowings ) ) Additional cost of 2009 common stock issuance - ) Net cash and cash equivalents provided by financing activities Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental Disclosure of Cash Flow Information Cash payments for: Interest $ $ Income taxes Supplemental schedule of noncash investing and financing activities Transfer from non-covered loans to other real estate owned Transfer from covered loans to other real estate owned 82 - See accompanying notes to consolidated financial statements. 5 SOUTHERN NATIONAL BANCORP OF VIRGINIA, INC. Notes to Consolidated Financial Statements (Unaudited) June 30, 2011 1.ACCOUNTING POLICIES Southern National Bancorp of Virginia, Inc. (“SNBV”) is a corporation formed on July 28, 2004 under the laws of the Commonwealth of Virginia and is the holding company for Sonabank (“Sonabank”) a Virginia state chartered bank which commenced operations on April 14, 2005.The principal activities of Sonabank are to attract deposits and originate loans as permitted under applicable banking regulations.Sonabank operates 13 branches in Virginia located in Fairfax County (Reston, McLean and Fairfax), in Charlottesville, Warrenton (2), Loudoun County (Middleburg, Leesburg (2), and South Riding), Front Royal, New Market and Clifton Forge, and we also have a branch in Rockville, Maryland. The consolidated financial statements include the accounts of Southern National Bancorp of Virginia, Inc. and its subsidiary.Significant inter-company accounts and transactions have been eliminated in consolidation. The unaudited consolidated financial statements have been prepared in accordance with U. S. generally accepted accounting principles (“U. S. GAAP”) for interim financial information and instructions for Form 10-Q and follow general practice within the banking industry.Accordingly, the unaudited consolidated financial statements do not include all of the information and footnotes required by U. S. GAAP for complete financial statements.However, in the opinion of management, all adjustments (consisting only of normal recurring accruals) necessary for a fair presentation of the results of the interim periods presented have been made. The results of operations for the interim periods are not necessarily indicative of the results that may be expected for the full year. For further information, refer to the consolidated financial statements and footnotes thereto included in SNBV’s Form 10-K for the year ended December 31, 2010. Use of Estimates The preparation of the consolidated financial statements in conformity with U. S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from these estimates.Material estimates that are particularly susceptible to significant change in the near term relate to the determination of the allowance for loan losses, the carrying value of investment securities, other than temporary impairment of investment securities, the valuation of goodwill and intangible assets, the FDIC indemnification asset,mortgage servicing rights, other real estate owned and deferred tax assets. Reclassifications Some items in the prior year financial statements were reclassified to conform to the current presentation, and the reclassifications had no impact on prior period net income or shareholders’ equity. 6 Recent Accounting Pronouncements In April 2011, the FASB issued ASU No. 2011-02, Receivables (Topic 310):A Creditor’s Determination of Whether a Restructuring Is a Troubled Debt Restructuring. This amendment clarifies the guidance on the evaluation made by a creditor on whether a restructuring constitutes a troubled debt restructuring.It clarifies the guidance related to a creditor’s evaluation of whether it has granted a concession to a debtor and also clarifies the guidance on a creditor’s evaluation of whether the debtor is experiencing financial difficulties.The amendment is effective for public entities for the first interim or annual period beginning on or after June 15, 2011, and should be applied retrospectively to the beginning of the annual period of adoption.The disclosures required which were deferred by ASU No. 2011-01, Receivables (Topic 310): Deferral of the Effective Date of Disclosures about Troubled Debt Restructurings in Update No. 2010-20, is effective for interim and annual periods beginning on or after June 15, 2011, and we will adopt the standard effective for the third quarter.The adoption of this standard is not expected to have a material impact on our consolidated financial condition or results of operation. 2.STOCK- BASED COMPENSATION In 2004, the Board of Directors adopted a stock option plan that authorized the reservation of up to 302,500 shares of common stock and provided for the granting of stock options to certain directors, officers and employees.As of June 30, 2011, options to purchase an aggregate of 302,500 shares of common stock were outstanding and no shares remained available for issuance. The 2010 Stock Awards and Incentive Plan was approved by the Board of Directors in January 2010 and approved by the stockholders at the Annual Meeting in April 2010. The 2010 plan authorized the reservation of 700,000 shares of common stock for the granting of stock awards. The options granted to officers and employees are incentive stock options and the options granted to non-employee directors are non-qualified stock options.The purpose of the plan is to afford key employees an incentive to remain in the employ of SNBV and to assist in the attracting and retaining of non-employee directors by affording them an opportunity to share in SNBV’s future success.Under the plan, the option’s price cannot be less than the fair market value of the stock on the grant date.The maximum term of the options is ten years and options granted may be subject to a graded vesting schedule. SNBV granted 103,750 options during the first six months of 2011. The fair value of each option granted is estimated on the date of grant using the Black-Scholes options-pricing model.The following weighted-average assumptions were used to value options granted in the six months ended June 30, 2011: Dividend yield 0.00% Expected life 10 years Expected volatility 46.13% Risk-free interest rate 3.34% Weighted average fair value per option granted $ ● We have paid no dividends. ● Due to SNBV’s short existence, the volatility was estimated using historical volatility of comparative publicly traded financial institutions in the Virginia market combined with that of SNBV. 7 ● The risk-free interest rate was developed using the U. S. Treasury yield curve for periods equal to the expected life of the options on the grant date.An increase in the risk-free interest rate will increase stock compensation expense on future option grants. For the three and six months ended June 30, 2011, stock-based compensation expense was $47 thousand and $73 thousand, respectively, compared to $18 thousand and $35 thousand for the same periods last year.As of June 30, 2011, unrecognized compensation expense associated with the stock options was $700 thousand, which is expected to be recognized over a weighted average period of 4.1 years. A summary of the activity in the stock option plan during the three months ended June 30, 2011 follows (dollars in thousands): Weighted Weighted Average Average Remaining Aggregate Exercise Contractual Intrinsic Shares Price Term Value Options outstanding, beginning of period $ Granted Forfeited - - Exercised - - Options outstanding, end of period $ $
